Citation Nr: 1615336	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cold injury residuals to the feet.

3.  Entitlement to service connection for gout, including as secondary to cold injury residuals of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1950 to June 1950 and March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
The Veteran was scheduled for a hearing in March 2016, but did not appear. Therefore, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain outstanding records and to provide the Veteran with adequate VA examinations.  

In a May 2009 statement, the Veteran stated that he received treatment at the Madison/Decatur VA Outpatient Clinic and at the Birmingham VA Medical Center.  While some records dating from March 2006 to June 2009 have been associated with the claims folder, it does not appear that complete records have been obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, remand is necessary to obtain those records.

Additionally, regarding the Veteran's claim of service connection for hearing loss, the Veteran was afforded a VA examination in September 2009.  The examiner stated that although the Veteran passed a whispered voice test upon discharge from service, this test cannot rule out or identify high frequency hearing loss.  The examiner further stated that the Veteran's service medical records were unavailable for review.  She concluded that she is unable to provide an opinion regarding the etiology of his hearing loss without resorting to mere speculation.  

The VA examiner noted the lack of medical evidence of hearing loss in service;  however, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service as opposed to intercurrent causes. See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Here, although the examiner concluded that she was unable to offer an opinion without resort of speculation, the examiner did not consider the Veteran's lay statements regarding in-service noise exposure and subsequent hearing loss.  Therefore, the Board finds the September 2009 audiological report inadequate and finds a remand is necessary to clarify the etiology of the Veteran's hearing loss.

Regarding the Veteran's claim of service connection for cold injury residuals, the Veteran has not been afforded a VA examination.  The Veteran has contended that he experienced symptoms of cold injuries to his feet during service.  A May 2007 VA treatment record noted the Veteran's report of "chronic foot numbness since frostbite in Korea."  

The Veteran is competent to provide lay evidence of an in-service injury and the current treatment records show present symptoms.  As the Veteran has not yet been afforded an examination to determine the nature and etiology of any current cold injury residuals, he should be provided one on remand. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Finally, with regard to the Veteran's claim of service connection for gout, the Board finds that remand is necessary as the Veteran contends that his gout is secondary to his cold injury residuals.  As the Board is presently remanding the claim of service connection for cold injury residuals, the claim of service connection for gout is inextricably intertwined and remanded for further development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records from the Madison/Decatur VA Outpatient Clinic and the Birmingham VA Medical Center, including any archived records.

2.  Schedule the Veteran for another VA examination to ascertain the nature and etiology of his bilateral hearing loss disability. The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss began in or is related to any incident of military service, including in-service noise exposure.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the requested opinion(s) cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. The examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. When audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability if the evidence shows that the current disability is causally related to service. See Hensley, supra.

A complete rationale must be provided for all opinions. 

3.  Schedule the Veteran for an examination to determine the nature and etiology of any current cold injury residuals. The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the examination. All tests and studies deemed necessary by the examiner should be performed. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must opine whether the Veteran has a current disorder affecting the feet that is at least as likely as not (50 percent or greater probability) related to service, to include as a result of exposure to cold weather while serving in Korea.  

The examiner must also opine whether the Veteran has a present diagnosis of gout or arthritis of the feet and, if so, whether it is at least as likely as not directly related to service or is due to or aggravated (i.e., worsened) beyond the natural progress by cold injury residuals to the feet.  

The examiner's attention is directed to the medical literature provided by the Veteran regarding cold injury in September 2011.  

The examiner should provide a rationale for any opinion rendered. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


